Citation Nr: 9925034	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-34 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hearing loss.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, including a compression fracture.

4. Entitlement to service connection for a left-hand tremor.

5. Entitlement to service connection for a head and shoulder 
tremor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
November 1943.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The June 1996 RO action denied service connection for a right 
knee disorder but the veteran did not appeal this 
determination in his June 1997 notice of disagreement.  
However, in a December 1997 transcript of audiotapes he 
submitted, the veteran appears to object to the RO's denial 
and it is unclear if the veteran is now seeking to raise a 
new claim for service connection for this disorder.  Further, 
in the December 1997 transcript, the veteran appears to raise 
a claim for service connection for arthritis.  As such, the 
RO may wish to contact the veteran and clarify his wishes 
regarding these matters.


FINDINGS OF FACT

1. An unappealed February 1992 RO decision denied service 
connection for a left knee disorder, a hearing loss and a 
compression fracture.

2. The evidence added to the record since the February 1992 
rating decision that denied service connection for a left 
knee disorder, a hearing loss and a compression fracture 
is either cumulative or redundant or does not bear 
directly and substantially upon the specific matter under 
consideration and is so insignificant as to not warrant 
reconsideration of the merits of the claim on appeal.

3. No competent evidence has been submitted to demonstrate 
that the veteran has a left-hand tremor related to his 
period of military service.

4. No competent evidence has been submitted to demonstrate 
that the veteran has a head and shoulder tremor related to 
his period of military service.


CONCLUSIONS OF LAW

1. The February 1992 rating decision that denied service 
connection for a left knee disorder, hearing loss and a 
compression fracture is final; new and material evidence 
has not been submitted to reopen the claim of entitlement 
to service connection for a left hand disorder, a hearing 
loss and a back disorder, including a compression 
fracture.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

2. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a left-hand tremor  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).

3. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a head and shoulder 
tremor.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 
3.304.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The RO, in a decision dated in February 1992, denied the 
veteran's claims of entitlement to service connection for a 
left knee disorder, a hearing loss and a compression 
fracture.  The RO found, at that time, that the evidence of 
record did not show a hearing loss and a compression fracture 
and there was no indication that the veteran had a left knee 
disorder that had its onset in active military service.

The evidence of record at the time of the February 1992 RO 
decision that denied service connection for a left knee 
disorder, a hearing loss and a compression fracture included 
the veteran's service medical records.  When examined for 
entrance into service in October, 1942, the veteran's ears 
were described as normal, he was found to have 15/15 hearing 
in both ears, his spine and extremities were normal and he 
was found qualified for active service.   

According to service medical records, including August, 
September and October 1943 Reports of Medical Survey, in June 
1943, the veteran was seen in the clinic with complaints of 
having a recent cold with worsening soreness behind his right 
ear and no history of injuring his ear on diving.  The 
diagnosis was chronic otitis media in the right ear and he 
was hospitalized for further treatment. 

By mid July 1943, the records indicate all swelling of the 
external auditory canal had subsided and hearing and 
vestibular tests with cold water were normal.  However, the 
veteran continued to complain of severe headaches and 
proprioceptive disturbance.  He said that in early June 1943, 
he made a rapid descent into 57 feet of water that was an 
unauthorized dive and made without air in his diving suit.  
The veteran hit the bottom on his back with his legs and left 
arm under him and did not get his air on right away.  The 
pressure on the bottom was greater than he had anticipated 
and for a few moments he was dazed and lay helpless on the 
bottom, but finally managed to blow himself to the surface.  
Blood came from his nose and right ear and there was much 
pressure on the right ear. According to the records, the 
veteran's sense of balance was disturbed.  Headache and 
nervousness developed soon after and he subsequently was seen 
for right ear pain in the clinic after which he was 
hospitalized and the diagnosis changed to otitis, externa, 
right.

In July 1943, a neuropsychiatric consultation revealed a fine 
tremor of the veteran's head, myoclonic twitchings of the 
muscles of the arms, legs and tongue resulting in tremors and 
cog wheel rigidity on passive movement when not relaxed.  
Slight ataxia was noted on a finger and nose test.  A 
Romberg's test showed more than usual swaying, but the 
veteran did not fall even when his eyes were closed.  
Patellar and Achilles jerks were more pronounced in the left 
leg and no patellar clonus was elicited.  Vibration sense was 
definitely impaired in the left leg and lower spine.  Cranial 
nerves were normal.  Results of a spinal puncture were 
normal.  In August 1943, the diagnosis was changed from 
otitis externa, right, to compression, diver's squeeze by 
reason of concurrent disease and further changed to psychosis 
with organic brain disease by reason, complication.  

Thereafter, in mid-August 1943, the veteran was transferred 
to another hospital for further treatment.  Physical and 
neurological examination findings were essentially negative.  
An electroencephalogram (EEG) showed generalized abnormal 
(findings).  An ear consultation indicated that the veteran 
had no symptoms referable to ear and no evidence of active 
infection.  In September 1943, the veteran's diagnosis was 
changed from schizoid personality to dementia praecox and he 
was transferred to a psychiatric hospital.  According to the 
September 1943 hospital admission note, the veteran said his 
last dive was a suicide attempt and that he set off his air 
and jumped.  Physical examination findings did not show 
hearing loss or back or left knee problems.  

An October 1943 Report of Medical Survey shows that the 
veteran acknowledged being easily irritated by people and 
attempted suicide by diving without the air in his suit 
having been turned on.  An EEG taken in August 1943 showed 
abnormalities that may have resulted from the compression 
during this dive.  Neurological examination findings were 
negative.  In the Board's opinion, the veteran's personality 
defects, that led to his present illness and suicide attempt, 
were established prior to entering active service and were 
not aggravated by service.  The veteran was found unfit for 
duty due to conditions that existed prior to service.  When 
examined for discharge in November 1943, no physical defects 
were noted, other than those noted in his present 
(psychiatric) diagnosis.

An August 1944 VA examination report indicates that the 
veteran said he felt fine.  Examination findings were not 
referable to a hearing loss or back or left knee problems.  
Neurological examination findings were negative.

A December 1944 statement from W P. Freligh, M.D., indicates 
that the doctor examined the veteran in November 1944 and 
noted symptoms of nervousness, difficulty relaxing and 
sleeping and hand tremor and sweatiness.  The veteran was 
observed to have a tremor of the fingers; psychoneurosis was 
diagnosed.

An April 1945 VA examination report reveals that the 
veteran's ears were normal and ordinary conversation was 
heard at 20 feet in both ears.  He did not complain of 
hearing loss or left knee or back problems and there were no 
findings or diagnoses referable to these disorders.

An April 1946 VA examination report reflects that the veteran 
heard ordinary conversation at 20 feet in each ear, his ears 
were normal and a left knee and back problem were not 
mentioned. A slight tremor of the extended finger was 
observed and patellar reflexes were slightly exaggerated.  
Diagnoses were not referable to a back, knee or hearing 
problem.

In an April 1946 statement, Clifton Smith, M.D., indicated 
that the veteran gave a history of being accidentally dropped 
into 70 feet of water while wearing a diving suit that 
accidentally shut off the air.  The veteran told the doctor 
that the sudden pressure created problems including loss of 
consciousness.    

According to a December 1946 Application for Hospital 
Treatment or Domiciliary Care, the veteran had symptoms of 
nervousness, including nervous tremors of his fingers.

When examined by VA in August 1948, the veteran complained of 
left knee pain but findings and diagnoses were not referable 
to a left knee disorder.  The veteran heard ordinary 
conversation at 20 feet in each ear and a back problem was 
not described.

The veteran saw O. Earl Whitsell, M.D., in July 1964 for 
treatment of a painful right ear diagnosed as otitis externa, 
according to Dr. Whitsell's statement received by the RO in 
January 1992.  He saw Dr. Whitsell in June 1969 for a stopped 
up left ear.  An obstruction of the left external auditory 
canal by cerumen was irrigated out.

According to a March 1977 medical report from Wilbur P. 
MacDonald, M.D., the veteran was seen for injuries evidently 
incurred in July 1975 when an elevator in which he rode 
unexpectedly dropped and he was thrown off balance, 
sustaining nose and forehead injuries with pain in his legs, 
hips and lower back that radiated into his neck.  Dr. 
MacDonald noted that in November 1975, the veteran was 
hospitalized with acute polyarthritis of undetermined type 
and spinal osteoarthritis.  An old fracture of the spinous 
process of the first thoracic vertebra was found at that 
time.  The record indicates the veteran was hospitalized 
again in April 1976 after an automobile accident in which he 
received generalized contusions and abrasions.  A neurologic 
examination in May 1976 did not show any definite 
neurological or neuromuscular disorder, although arthritis 
and a hand tremor were noted.  Dr. MacDonald indicated that 
x-rays showed cervical and lumbar osteoarthritis and lumbar 
spine x-rays did not show fracture or dislocation.  Left and 
right knee osteoarthritis was seen.  Dr. MacDonald further 
noted that the veteran's knees and hands began to bother him 
in the 1950's, he was in an auto accident in 1954 or 1955 
when he rolled about inside an armored car, he had knee 
problems by 1962 and was advised that he had arthritis.  
According to Dr. MacDonald's report, the veteran was in a 
truck accident in 1965 that caused cervical strain.  While 
some of the veteran's osteoarthritis was aggravated by the 
elevator accident and some of his lumbar complaints were due 
to that accident, the veteran's knee, hip and cervical 
complaints, in Dr. MacDonald's opinion, were due to the 
natural progress of his degenerative disease.

In a February 1978 statement, Allen I. Herman, M.D., opined 
that the veteran was totally disabled and unable to engage in 
any type of gainful occupation.

In April 1978, Dr. Whitsell saw the veteran and noted that 
his eardrum heads were a bit dull, but otherwise negative.

Treatment records from R. J. Swift, D.O., dated from November 
1981 to November 1991, show that the veteran was treated for 
numerous complaints, including painful knees, arthritis and 
recurrent otitis media. 

In an August 1988 statement, Dr. Swift diagnosed the veteran 
with arthritis of the left shoulder, both hands and knees 
with left knee advanced.  

The February 1992 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the February 1992 decision that was the final 
adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, 12 Vet. App. 209 (1999); see also Winters 
v. West, 12 Vet. App. 203 (1999).  In Elkins, the court held 
that, first, the Secretary must determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(a); second, if new and material evidence has been presented, 
immediately upon reopening, the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened, is well grounded pursuant 
to 38 U.S.C.A. § 5107; and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision. Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 
1361, n. 1.

An application to reopen the veteran's claim was received by 
the RO in March 1996.  The evidence associated with the 
claims files subsequent to the February 1992 decision that 
was the final adjudication of the veteran's claims includes 
VA and private medical records and examination reports and 
the veteran's statements.

Private medical records, dated from April 1978 to March 1996, 
some duplicative of those previously received, were added to 
the claims files.  They document that the veteran was 
hospitalized in February 1996 with gallbladder problems and 
surgically treated for cholecystitis and cholelithiasis.  
After his surgery, the veteran was noted to have random 
movements of the extremities.  Rhythmic tonic/clonic seizures 
were seen, medication administered and the abnormal movements 
resolved.  According to a consultation record, the veteran 
had no previous history of seizures, head trauma or stroke, 
but was noted to have a long history of tremors of both upper 
extremities, more so on the left side.  The examining 
physician was uncertain if the veteran had experienced a 
seizure.  An EEG study was normal and a computed tomography 
(CT) report of the veteran's head was normal and noted an 
indication of left hand shaking.  Discharge diagnoses 
included arthritis of the spine.

In September 1997, a statement was received from Dr. Victor 
Bollinger, a pastor and friend of the veteran.  Dr. Bollinger 
said that the veteran was an honest and trustworthy person 
whom the pastor had known for about fifty years.

A September 1997 VA discharge summary indicates that the 
veteran was hospitalized for treatment of atrial 
fibrillation.  His past medical history included degenerative 
joint disease of the left knee due to trauma.  When examined 
at admission, a hearing loss was not reported and there were 
no findings referable to a back disorder.  Final diagnoses 
included degenerative joint disease of the left knee.

An October 1997 VA outpatient medical record includes a 
history of essential tremor and degenerative joint disease of 
the knee due to trauma.  Neurologic examination was grossly 
intact.  

In three audiotapes submitted to the RO and transcribed in 
December 1997, the veteran described his pre-service life, 
some of his dive experiences in service and his medical 
treatment and hospitalizations thereafter.   

An April 1998 VA outpatient record indicates that the veteran 
had an essential tremor of both hands and saw a neurologist 
for the tremors.

The veteran has asserted that he has a left knee disorder, a 
hearing loss and a back condition, including a compression 
fracture, that started in service, however, service medical 
records are entirely negative for references or treatment of 
a hearing loss, a compression fracture or a left knee 
disorder.  Moreover, post service medical records show that 
the first evidence of a left knee problem was many years 
after service and that he was repeatedly diagnosed with 
degenerative joint disease.  These post service medical 
records are entirely negative for complaints or treatment of 
a hearing loss and reflect complaints of back pain in the 
1970's, some thirty five years after discharge, following 
several intercurrent automobile, other accidents and 
diagnoses of osteoarthritis.

In sum, the evidence received since the February 1992 
decision to deny service connection for a left knee disorder, 
a hearing loss and a compression fracture consists of VA and 
private medical records and the veteran's statements 
asserting his contention that he sustained a left knee 
disorder, a hearing loss and a compression fracture of his 
spine in service.  Nevertheless, the veteran is not qualified 
as a lay person to furnish etiological opinions or medical 
diagnoses, as this requires medical expertise.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

Consequently, the Board finds that the evidence received 
since the February 1992 rating decision regarding the claim 
for service connection for a left knee disorder, a hearing 
loss and a back disorder, including a compression fracture, 
does not bear directly and substantially upon the specific 
matters under consideration and is so insignificant as to not 
warrant reconsideration of the merits of the claim on appeal.  
As the evidence received since the February 1992 rating 
decision to deny service connection for a left knee disorder, 
a hearing loss and a back disorder, including a compression 
fracture, is not new and material, it follows that the claims 
for these disabilities are not reopened. 

II.  Service Connection

The veteran is seeking service connection for a left-hand 
tremor and a head and shoulder tremor.  The legal question to 
be answered, initially, is whether the veteran has presented 
evidence of well-grounded claims; that is, claims that are 
plausible.  If he has not presented well-grounded claims, his 
appeal must fail with respect to these claims and there is no 
duty to assist him further in the development of his claims.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that the veteran's claims are not well grounded.

A. Factual Background

When examined for entry into service in October 1942, left 
hand, head and shoulder tremors were not reported, a 
neurologic disorder was not described and the veteran was 
found qualified for active service.  As set forth above, 
while hospitalized in July 1943, a neuropsychiatric 
consultation showed that the veteran had tremors of the head, 
arms, legs and tongue following a suicide attempt in which he 
made a rapid, unauthorized dive into deep water without air 
in his diving suit.  In October 1943, the veteran was 
diagnosed with dementia praecox that was not the result of 
his own misconduct, but determined to have existed prior to 
service and not aggravated by service.  He was found unfit 
for service and examined for discharge in November 1943 at 
which time hand, head and shoulder tremors were not reported.

Post service, VA examined the veteran in August 1944 and 
findings were not referable to head, shoulder or left hand 
tremors.  When VA examined the veteran in December 1944, he 
was noted to have a hand tremor.  The April 1946 VA 
examination report describes observation of a slight tremor 
of the extended finger (of which hand is not clear).  In 
December 1946, an Application for Hospital Treatment or 
Domiciliary Care reflected symptoms of nervous tremors of the 
veteran's fingers.  

In his March 1977 report, Dr. MacDonald indicated that a May 
1976 neurological examination did not show any definite 
neurological or neuromuscular disorder, although arthritis 
and a hand tremor were noted.  

When privately hospitalized for gallbladder surgery in 
February 1996, the veteran was noted to have random movements 
of the extremities.  Rhythmic tonic/clonic seizures were 
seen, medication administered and abnormal movements 
resolved.  The veteran had a long history of tremors of both 
upper extremities, more so on the left side.  An EEG was 
normal.  A CT report indicated left hand shaking.

An October 1997 VA outpatient record showed neurologic 
examination findings were grossly intact.  In April 1998, a 
VA record indicates that the veteran had an essential tremor 
of both hands.

B. Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of organic disease of 
the nervous system in service, its incurrence coincident with 
service will be presumed if it was manifest to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1998).  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).

The veteran has contended that service connection should be 
granted for a left hand tremor and tremor of the head and 
shoulder.  Although the evidence shows that the veteran 
currently has essential tremors, no competent medical 
evidence has been submitted to show that this condition is 
related to service or any incident thereof.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. at 494.  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the veteran has 
not submitted any medical opinion or other medical evidence 
that supports his claims.  The evidence now of record fails 
to show that the veteran has a left hand tremor and head and 
shoulder tremors related to service or a service-connected 
disability.  Thus, these claims may not be considered well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. § 3.303, 
3.304.  Since the claims are not well grounded, they must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390; 
(1995).

Although the Board has disposed of the claim of entitlement 
to service connection for a left hand tremor on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

New and material evidence having not been submitted, the 
application to reopen claims of entitlement to service 
connection for a left knee disorder, a hearing loss and a 
back condition, including a compression fracture, is denied.

Service connection for a left-hand tremor is denied.

Service connection for a head and should tremor is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

